The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 10-11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claims 1 and 10 require the detecting chemical sensor to have a bottom electrode, a light absorbing layer directly disposed on the bottom electrode, a first graphene layer directly disposed on a first portion of the light absorbing layer, an insulating layer disposed on a second portion of the light absorbing layer, a top electrode directly disposed on the insulating layer, and a second graphene layer extending from the first graphene layer and connected to the top electrode to form a heterojunction between the first graphene layer and the first portion of the light absorbing layer.  In other words, the independent claims require two graphene layers with the first graphene layer apparently only disposed on the light absorbing layer and the second graphene layer somehow contacting the first graphene layer and the top electrode.  The response filed August 17, 2022 points to at least paragraph [0044] and figure 1 as support for this claimed structure.  
Examiner was not able to find basis for this structure in either instant paragraph [0044] as originally filed or as amended in the response filed August 17, 2022 or in figure 1 as originally filed or as changed in the drawing replacement sheet filed August 17, 2022.  What is shown in figure 1 and described in paragraph [0044] is a single graphene layer that extends from the light absorbing layer to the top electrode.  In the following, examiner has made an attempt to put into words what is supported by the instant disclosure and show how the detection sensor structure will be treated for examination purposes: 
a detection sensor comprising a bottom electrode, a light absorbing layer directly disposed on the bottom electrode, an insulating layer disposed on a first portion of the light absorbing layer, a top electrode directly disposed on the insulating layer, and a graphene layer directly disposed on a second portion of the light absorbing layer to form a heterojunction therebetween and the graphene layer extending such that it is connected to the top electrode.  
In the obviousness rejections which follow, examiner is showing how this claim language would have been treated had the amendments to the independent claims actually been supported by the disclosure as originally filed.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tongay (Physical Review X 2012) in view of Hoffmann (Nano Energy 2013) or alternatively Hoffmann in view of Tongay.  In the paper Tongay investigated the rectification at graphene-semiconductor interfaces in zero-gap semiconductor-based diodes.  Using current-voltage (I-V), capacitance-voltage (C-V), and electric-field-modulated Raman measurements, they reported on the unique physics and promising technical applications associated with the formation of Schottky barriers at the interface of a one-atom-thick zero-gap semiconductor (graphene) and conventional semiconductors.  When chemical-vapor-deposited graphene is transferred onto n-type Si, GaAs, 4H-SiC, and GaN semiconductor substrates, there is a strong van-der-Waals attraction that is accompanied by charge transfer across the interface and the formation of a rectifying (Schottky) barrier.  Thermionic-emission theory in conjunction with the Schottky-Mott model within the context of bond-polarization theory provides a surprisingly good description of the electrical properties.  Applications can be made to sensors, where in forward bias there is exponential sensitivity to changes in the Schottky-barrier height due to the presence of absorbates on the graphene, and to analog devices, for which Schottky barriers are integral components.  Such applications are promising because of graphene’s mechanical stability, its resistance to diffusion, its robustness at high temperatures, and its demonstrated capability to embrace multiple functionalities.  Figure 1(a) shows the graphene/semiconductor diode-sample geometry includes a vertically stacked arrangement of  graphene, a light absorbing (semiconductor) layer, and an electrode (the ohmic contact) formed as described in the experimental methods section on pages 2-3 of the paper.  The structure shown and described comprises a bottom electrode (the ohmic contact), a light absorbing layer (semiconductor) directly disposed on the bottom electrode, an insulating layer (oxide) disposed on a first portion of the light absorbing layer, a top electrode (gold) directly disposed on the insulating layer, and a graphene layer directly disposed on a second portion of the light absorbing layer to form a heterojunction therebetween and the graphene layer extending such that it is connected to the top electrode.  Beginning on page 4, the current-voltage measurements are discussed with respect to the Schottky barrier height (SBH) and the Fermi energies/levels.  The conclusion on pages 8-9 teach that they used current-voltage and capacitance-voltage measurements to characterize the Schottky barriers formed when graphene, a zero-gap semiconductor, was placed in intimate contact with the n-type semiconductors Si, GaAs, GaN and SiC.  The good agreement with Schottky-Mott physics within the context of bond-polarization theory is somewhat surprising since the Schottky-Mott picture has been developed for metal/semiconductor interfaces, not for the single-atomic-layer zero-gap-semiconductor/semiconductor interfaces discussed in this paper.  Moreover, due to a low density of states, graphene’s Fermi level shifts during the charge transfer across the graphene/semiconductor interface.  This shift does not occur at metal/semiconductor or graphite/semiconductor interfaces, where EF remains fixed during Schottky-barrier formation and the concomitant creation of a built-in potential, Vbi with associated band bending (see figure 7).  Another major difference becomes apparent when the diode is under strong reverse bias.  According to the in-situ Raman-spectroscopy measurements, large voltages across the graphene/semiconductor interface change the charge density and hence the Fermi level of graphene as determined by relative changes in the G and 2D peak positions.  The bias-induced shift in the Fermi energy (and hence the work function) of the graphene causes significant changes in the diode current.  Considering changes in the barrier height associated with the bias-induced Fermi-level shift, they modified the thermionic-emission theory, allowing an estimate in the change in the barrier height at fixed applied bias.  The rectification effects observed on a wide variety of semiconductors suggest a number of applications, such as to sensors where, in forward bias, there is exponential sensitivity to changes in the SBH due to the presence of absorbates on the graphene, or to metal/semiconductor field-effect transistors (MESFETs) and high-electron-mobility transistors (HEMTs) devices, for which Schottky barriers are integral components.  Graphene is particularly advantageous in such applications because of its mechanical stability, its resistance to diffusion, its robustness at high temperatures, and its demonstrated capability to embrace multiple functionalities.  Tongay does not teach specific steps for the device to be used as a sensor.  
In the paper Hoffmann describes a solar diode sensor with its sensing mechanism and applications.  A solar diode sensor (SDS) based on new designed CdS@n-ZnO/p-Si nanoelements which unify gas sensing (CdS@n-ZnO) and solar energy harvesting (n-ZnO/p-Si diode) functionalities in a singular material unit and device.  A novel SDS sensing mechanism (change of open circuit voltage, Voc), in comparison to the well-known conductometric sensors (change of resistance, R), was systematically studied and explained in terms of gas–material surface interactions and the subsequent changes in the doping level (ND) of n-ZnO, which is manifested in the variation of Voc in CdS@n-ZnO/p-Si.  The fabricated SDS was capable of quantitatively detecting oxidizing and reducing gases with reproducible response at room temperature and without the need of any other energy sources except solar illumination to deliver a self-sustained gas sensor.  The first paragraph of the introduction on page 514 teaches that combinatorial semiconductor architectures, fabricated by the assembly of nanoscopic structures are promising to exploit new properties of the heterostructures by synergetic effects.  This approach can play an important role in the development of highly functional nanodevices and their reduction of power consumption.  The remainder of the introduction on page 515 teaches that the device architecture presented here has been designed to palliate the current issues in gas sensor technologies: high power consumption, high operating temperature and production costs.  Among the different gas sensor technologies, conductometric sensors based on semiconductor metal oxides unify the highest robustness level and minimum costs.  Nevertheless the continuous supply of the energy needed, on one side to provide a constant voltage or current for signal generation, on the other hand to activate the chemical interaction between analyte gases and the metal oxide surface, either in the form of heat or light, demands new concepts for energy harvesting units that can be combined as a built-in module to realize autonomous sensors.  In order to operate a sensing device at room temperature, UV light can be used to activate the sensor response, which eliminates the need for thermal heating, however, the requirement of a UV light source to generate excitons in the wide band gap of common metal oxides hinders the convenience of this approach.  ZnO nanorods, nanobelts or nanowires are excellent gas sensitive materials for the detection of oxidizing and reducing gases, with exceptionally enhanced sensitivity toward the adsorbed gas species in comparison to their bulk counterparts.  Pristine ZnO, an intrinsic n-type semiconductor, grown on p-doped silicon substrates produces heterojunctions interesting for applications such as solar cells or photodiodes due to low production costs and good photon-to-electron conversion efficiency.  Recent reports have shown that CdS quantum dots, assembled on ZnO nanorods can be used as effective visible light harvesting components in quantum dot solar cell devices.  The presence of a narrow band gap CdS sensitizer (2.4 eV) on the surface of ZnO extends the photoresponse of ZnO (3.37 eV) into the visible-light region.  Based on these considerations, CdS@n-ZnO/p-Si was grown in order to combine a photo-activated gas sensing unit (CdS@n-ZnO) with a p–n junction (n-ZnO/p-Si) capable of harvesting the energy required to operate the sensor from the environment.  In the paper they reported and demonstrated an innovative approach towards an autonomous gas sensor, namely solar diode sensor (SDS), based on the synergy of a newly designed photoactive sensing element (CdS@n-ZnO) and a diode (p–n junction, n-ZnO/p-Si) in a single unit.  The device was successfully operated and its gas detection ability was demonstrated in i) energy autonomous mode and ii) solar light illumination at room temperature.  In a previous paper, they reported that a solar driven gas sensor based on CdS@n-ZnO/p-Si heterojunctions was capable of interacting with an oxygen atmosphere accompanied by a variation of Voc.  Because of poor reproducibility of sensing signal, they changed the geometric design of SDS devices in order to systematically study and understand the underlying SDS sensing mechanism.  Based on systematically gas sensing and gas-dependent electric measurements, they showed that this variation of Voc is due to a change of charge carrier concentration (ND).  Gas sensing experiments with reducing and oxidizing gases show that the SDS concept is capable to work as a qualitative and quantitative self sustained gas sensor.  The proposed sensing mechanism for the SDS system shows that all these features are attributed to the combination of the complementary functionalities of CdS@n-ZnO/p-Si materials at the nanoscale interfaces.  Figure 1 shows the CdS@n-ZnO/p-Si gas sensing device and its different gas sensing behaviors in dark and under illumination conditions.  A layer forming an interface with a light absorbing layer vertically aligned on an electrode.  A conductive glass (F:SnO2, FTO) was used as a transparent top contact on the vertically aligned ZnO nanorod arrays whereas p-Si was contacted as the back electrode with silver paste to form the prototype gas sensor, as illustrated schematically in figure 1a.  The last full paragraph on page 515 teaches that the device was monitored by applying regulated bias currents (0, +25 and +50 mA) and measuring the corresponding voltages.  In dark conditions (figure 1b), CdS@n-ZnO/p-Si showed no response for forward bias currents (0, +25 and +50 mA) in nitrogen and oxygen atmospheres apparently due to insufficient activation energy (either in form of light or heat) for interaction of oxygen species on the surface of ZnO, whereas CdS@n-ZnO/p-Si showed a totally different sensing behavior under solar illumination (simulated sun spectrum; AM1.5).  The response was fully reversible and reproducible at different bias currents (figure 1c).  Remarkably, the CdS@n-ZnO/p-Si showed significant gas sensing responses even at zero bias current, i.e., no external electric power applied.  The response at zero bias current is opposite to those of bias currents, indicating a different underlying sensing mechanism in comparison to the traditional conductometric sensing principle.  As no current is flowing at zero bias conditions, the measured voltage signal displays the open circuit voltage (Voc) of the included n-ZnO/p-Si diode.  Thus, the signal response cannot reflect the change of the conductometric properties of ZnO but has to be originated in a change of the n-ZnO/p-Si diode properties. Figure 1d shows the evolution of the open circuit voltage Voc (zero current) upon exposure of the device to oxygen and nitrogen pulses under illumination (gas containing the analyte and gas not containing the analyte).  Evidently, Voc is an auto-generated signal that correlates with the atmospheric composition: it decreases in oxygen in comparison to nitrogen atmospheres (by 41% in these proof-of-concept devices).  The paragraph bridging pages 515-516 in combination with figure 2 describes a change in the Voc for contact of the SDS with and methane containing atmospheres.  The presented system contains two main components with complementary functions: CdS decorated ZnO nanorods act as photoactive gas sensing units, while the n-ZnO/p-Si junction forms the built-in signal generation unit.  The response of the SDS mainly depends on the change of Voc (Voc) under ambient gases and not the absolute Voc value of the system.  Pages 516-519 provide a step-by-step explanation of the SDS mechanism.  The first full paragraph on page 517 teaches that the evolution of the I–V characteristics in dark and under illumination in nitrogen atmosphere confirmed that the non-linear and rectifying effect was originated at the n-ZnO/p-Si interface (figure 3b).  In dark conditions, CdS@n-ZnO/p-Si showed typical rectifying diode behavior, while solar illumination shifts the I–V characteristics to a photovoltaic effect as shown in figure 3b.  The latter indicates that the device is capable of directly transforming sunlight into an electrical signal (Voc) due to the built-in p–n heterojunction formed in the core of the device.  Possibly due to interface defects at the n-metal oxide/p-silicon junction, a shift to more linear behavior is noticed in the I–V characteristics under illumination.  The effects of oxidizing gases under illumination is described in the subsection bridging pages 517- 518.  These effects include interactions with oxygen species that trap electrons within bulk ZnO, causing a decrease of the apparent donor density within the metal oxide (ND decreases).  The reduction of ND leads to a decrease of Vbi (and thus the open circuit voltage or Voc value) in oxidizing conditions, which would be verified experimentally by monitoring Voc in N2 and O2 atmospheres (see figure 3d).  Following this mechanism, a reduction of ND in oxidizing atmospheres causes a lower Voc of the device and thus shows the opposite response direction compared to conventional n-type conductometric gas sensors (see figure 1c).  The effects of reducing gases under illumination is described in the subsection bridging pages 518- 519.  These effects include oxidation of reducing EtOH molecules releasing electrons trapped at surface oxygen back to ZnO with the increase of ND within the n-doped material causing a higher Voc value as a signal for the presence of the reductive gas.  These results show that the SDS device can work as quantitative and also qualitative gas sensor, as it can distinguish between reductive and oxidative gas species.  The first paragraph and the conclusion on page 520 teach that if a constant current is applied to the SDS device, the sensing mechanism is the same as for simple conductometric (n-type) gas sensors, in which the resistance is increased when an oxidizing gas (i.e., oxygen) is introduced.  This effect can be deduced to the increase of the surface depletion zone and can be monitored by the increase of voltage as shown in figure 1c in cases of 25 and 50 mA applied current.  When no constant current is applied (energy autonomous mode), the sensing mechanism becomes different.  As no current is flowing through the device, the higher resistance is not influencing the signal.  In this case the change of donor density within the n-ZnO material, caused by the interaction with the gas atmosphere, is arbitrative for the sensor response.  In oxidizing atmospheres, electrons are removed from the n-ZnO and cause a reduction of the effective doping level within the material.  Consequently the build in potential (Vbi) of the p–n junction (n-ZnO/p-Si) is reduced and can be monitored by the decrease of open circuit voltage (Voc).  In summary, the change of voltage (to higher values) with applied constant currents is originated from the increasing resistance of ZnO, whereas the change of voltage at energy autonomous conditions (lower Voc values) is caused by the decrease of donor concentration (intrinsic doping level) within n-ZnO.  The paper systematically demonstrated that the inclusion of a diode element (n-ZnO/p-Si) and an active gas sensing component (CdS@ZnO) unified in a single heterostructure (CdS@n-ZnO/p-Si) enabled the operation of a novel gas sensor device without the need of any external power source.  The open circuit voltage Voc, produced by solar light harvesting at the n-ZnO/p-Si diode, acted as a self-generated sensing signal, whose intensity is dependent on the chemical nature of the surrounding gas and its concentration.  It was proven that the change of Voc is due to the variation of charge carrier density (ND) that is directly affecting the build in potential (Vbi) of the p–n junction.  This work shows the potential to integrate multiple and complementary functionalities by carefully choosing the suitable materials in a single nanoarchitecture.  Following this approach, the proof-of-the concept device presented can be extended to other material systems and applications.  Future work was intended to focus on the further improvement of SDS sensing performance and the replacement of CdS@n-ZnO/p-Si by either NPs@n-MOx/p-Si or NPs@p-MOx/n-Si.  Moreover, it was be envisaged that the realization of self-sustained sensors would trigger further development of new nanodevices and principles to address the grand and inevitable challenge of the need for energy-efficient systems.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Tongay diodes in a method as taught by Hoffmann because of the teaching in Tongay that absorbates are expected to affect the charge separation in a manner similar to that taught by Hoffmann and the clear indication that a Schottky diode/heterojunction is capable of causing a voltage under light illumination without a current bias that is affected by oxidizing and reducing species that interact with the device.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to expand the heterojunction materials used in the Hoffmann method to a heterojunction containing material such as the diodes of Tongay because of their expected interaction with absorbates making them useful as sensing structures as taught by Tongay and the proposed expansion of materials for the solar diode sensor as taught by Hoffmann.  
Claims 1-3, 10, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tongay in view of Hoffmann or Hoffman in view of Tongay as applied to claims 1-3 and 13-14 above, and further in view of Uddin (Nanotechnology 2014).  Hoffmann and Tongay do not teach the presence of palladium or platinum deposited on the graphene surface or the method used to measure hydrogen.  
In the paper Uddin teaches a functionalized graphene/silicon chemi-diode hydrogen sensor with tunable sensitivity.  A reverse bias tunable Pd- and Pt-functionalized graphene/Si heterostructure Schottky diode H2 sensor was constructed and demonstrated.  Compared to the graphene chemiresistor sensor, the chemi-diode sensor offers more than one order of magnitude higher sensitivity as the molecular adsorption induced Schottky barrier height change causes the heterojunction current to vary exponentially in reverse bias.  The reverse bias operation also enables low power consumption, as well as modulation of the atomically thin graphene’s Fermi level, leading to tunable sensitivity and detection of H2 down to the sub-ppm range.  Figure 1(a) presents a device schematic and biasing scheme of Pt/Pd-functionalized graphene chemiresistor and graphene/Si Schottky diode sensors fabricated on the same chip. Gray spots indicate metal decoration.  Figure 6shows sensor response for repetitive cycles of 1000 ppm H2 exposure (gas containing the analyte) and recovery in air (gas not containing the analyte) for a) Pd-functionalized, and b) Pt-functionalized graphene/p-Si Schottky diode sensors.  Both sensors show excellent response and recovery even in 2 minutes of exposure and recovery time.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Hoffmann or Tongay methods and devices by depositing palladium or platinum on the graphene layer as taught by Uddin because of the ability to use the device to sense hydrogen as taught by Uddin.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tongay in view of Hoffmann or Hoffman in view of Tongay as applied to claim 1 above, and further in view of Kim (Nano Letters 2013) or Singh (Small 2014).  Hoffman and Tongay do not teach that the sensors are sensitive to nitrogen dioxide or ammonia.  
In the paper Kim teaches a graphene diode having a graphene/silicon heterojunction.  The first full paragraph of the right column on page 2183 teaches the contact of that sensing diode with ammonia and nitrogen in a measurement configuration.  Figure 4 shows the change in resistivity upon contact with compounds having varied electron accepting/donating (reducing/oxidizing) ability.  Figure 5 shows that ammonia would have been expected to interact with the sensor diode.  
In the paper Singh teaches a new chemical sensor based on reverse-biased graphene/Si heterojunction diode that exhibits extremely high bias-dependent molecular detection sensitivity and low operating power.  The device takes advantage of graphene’s atomically thin nature, which enables molecular adsorption on its surface to directly alter graphene/Si interface barrier height, thus affecting the junction current exponentially when operated in reverse bias and resulting in ultrahigh sensitivity.  By operating the device in reverse bias, the work function of graphene, and hence the barrier height at the graphene/Si heterointerface, can be controlled by the bias magnitude, leading to a wide tunability of the molecular detection sensitivity.  Such sensitivity control is also possible by carefully selecting the graphene/Si heterojunction Schottky barrier height.  Compared to a conventional graphene amperometric sensor fabricated on the same chip, the proposed sensor demonstrated 13 times higher sensitivity for NO2 and 3 times higher for NH3 in ambient conditions, while consuming ∼ 500 times less power for same magnitude of applied voltage bias.  The sensing mechanism based on heterojunction Schottky barrier height change has been confirmed using capacitance-voltage measurements.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method of Hoffmann or Tongay for a compound such as ammonia or nitrogen dioxide because as shown by Kim ammonia would have been expected to interact with such a sensing diode based on its interaction with the sensing diode of Kim and as shown by Sigh such a structure interacts with both ammonia and nitrogen dioxide in an enhanced manner.  
Claims 15 or 11 are rejected under 35 U.S.C. 103 as being unpatentable respectively over Tongay in view of Hoffmann or Hoffman in view of Tongay as applied to claim 1 above or Tongay in view of Hoffmann and Uddin or Hoffman in view of Tongay and Uddin as applied to claim 10 above, and further in view of Bernardi (Nano Letters 2013) or Britnell (Science 2013).  Hoffman and Tongay do not teach that the absorbing layer is a transition metal chalcogenide compound.  
In the paper Bernardi teaches that graphene and monolayer transition metal dichalcogenides (TMDs) are promising materials for next-generation ultrathin optoelectronic devices.  Although visually transparent, graphene is an excellent sunlight absorber, achieving 2.3% visible light absorbance in just 3.3 Å thickness.  TMD monolayers also hold potential as sunlight absorbers, and may enable ultrathin photovoltaic (PV) devices due to their semiconducting character.  This work we showed that the three TMD monolayers MoS2, MoSe2, and WS2 can absorb up to 5−10% incident sunlight in a thickness of less than 1 nm, thus achieving 1 order of magnitude higher sunlight absorption than GaAs and Si.  They studied PV devices based on just two stacked monolayers: 1) a Schottky barrier solar cell between MoS2 and graphene (see figure 2 and its associated description) and (2) an excitonic solar cell based on a MoS2/WS2 bilayer and demonstrated that such a 1 nm thick active layers can attain power conversion efficiencies of up to ∼1%, corresponding to approximately 1−3 orders of magnitude higher power densities than the best existing ultrathin solar cells. The work shows that two-dimensional monolayer materials hold untapped potential for solar energy absorption and conversion at the nanoscale.  The last paragraph of the paper on page 3669 suggests ways to possibly increase the photovoltaic efficiency.  
In the paper Britnell teaches that the possibility to combine various two-dimensional (2D) materials in vertical stacks, has created a new paradigm in materials science: heterostructures based on 2D crystals.  Such a concept has already proven fruitful for a number of electronic applications in the area of ultrathin and flexible devices.  The range of such structures was expanded to photoactive ones by using semiconducting transition metal dichalcogenides (TMDCs)/graphene stacks.  Van Hove singularities in the electronic density of states of TMDC guarantees enhanced light-matter interactions, leading to enhanced photon absorption and electron-hole creation (which are collected in transparent graphene electrodes).  This allows development of extremely efficient flexible photovoltaic devices with photoresponsivity above 0.1 ampere per watt (corresponding to an external quantum efficiency of above 30%).  Figure 1(A) shows a schematic of the device with the principal layers.  The first full paragraph on page 1312 teaches that although the paper presented experimental data on the properties of Gr/WS2/Gr heterostructures, the results are generic for a large class of systems where semiconducting TMDCs are the key element.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the silicon layer in the diodes of Tongay or Hoffmann with the transition metal chalcogenide compound layer described by Bernardi or Britnell because of their increased light absorption capabilities compare to silicon and GaAs as taught by Bernardi or the improved photon absorption and electron-hole creation (which are collected in transparent graphene electrodes) as taught by Britnell.  
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (SENSORS, 2011 IEEE, hereinafter called Yu ‘11) in view of Esfandiar or Uddin as described above.  In the paper Yu ’11 presents a study of hydrogen gas sensing with a Pt/Graphene/GaN device.  Figure 1 shows the structure of the device.  The second to last paragraph of the first page of the paper teaches the device fabrication in which the device includes a graphene layer, a light absorbing layer, and an electrode, which are stacked, wherein the graphene and the light absorbing are formed in a heterojunction structure.   The paragraph also teaches a platinum catalyst is deposited onto the graphene layer.  With respect to claim 18, this paragraph as well as other parts of the paper teaches that the light absorbing layer includes a semiconductor of at least one selected from the group consisting a GaN compound, a GaAs compound, a copper indium gallium selenide (CIGS) compound, a perovskite compound, and a black phosphorus.  Yu ‘11 does not teach that palladium is deposited on the surface of the graphene.  
In the paper Esfandiar investigated the decoration of TiO2/reduced graphene oxide by Pd and Pt nanoparticles for hydrogen gas sensing.  Reduced graphene oxide (RGO) was used to improve the hydrogen sensing properties of Pd and Pt-decorated TiO2 nanoparticles by facile production routes.  The TiO2 nanoparticles were synthesized by sol–gel method and coupled on GO sheets via a photoreduction process.  The Pd or Pt nanoparticles were decorated on the TiO2/RGO hybrid structures by chemical reduction.  X-ray photoelectron spectroscopy demonstrated that GO reduction is done by the TiO2 nanoparticles and Ti–C bonds are formed between the TiO2 and the RGO sheets as well.  Gas sensing was studied with different concentrations of hydrogen ranging from 100 to 10,000 ppm at various temperatures.  High sensitivity (92%) and fast response time (less than 20 s) at 500 ppm of hydrogen were observed for the sample with low concentration of Pd (2 wt.%) decorated on the TiO2/RGO sample at a relatively low temperature (180 °C).  The RGO sheets, by playing scaffold role in these hybrid structures, provide new pathways for gas diffusion and preferential channels for electrical current.  Based on the proposed mechanisms, Pd/TiO2/RGO sample indicated better sensing performance compared to the Pt/TiO2/RGO.  Greater rate of spill-over effect and dissociation of hydrogen molecules on Pd are considered as possible causes of the enhanced sensitivity in Pd/TiO2/RGO.  Section 2.3 described the hydrogen sensing measurements and teaches that for electrical resistance measurements Au comb-like integrated (with 2 mm inter spaces) electrodes were evaporated on the samples by thermal evaporation.  Gas sensing measurements were performed in a small stainless steel chamber with several electrical feed-throughs, gas inlet and gas outlet.  A constant 4 V DC was applied between the sensor and a constant 1 MΩ resistance connected in series.  Voltage variation of the resistor was monitored by a Sanwa multimeter with PC link plus software.  Desired concentrations of hydrogen in dry air as carrier were controlled by a mass flow controller.  Sensitivity magnitude is defined as S = (R0 − Rg)/R0 in which (R0) and (Rg) are the resistance of the resistor in the absence and presence of hydrogen, respectively.  They defined the response time (recovery time) as the time taken for the sensor resistance to undergo a 90% variation with respect to its equilibrium (a 90% variation to reach its initial value in air after removal of H2).  The gas sensing measurement was carried out at different hydrogen concentrations (100–10,000 ppm) in the range of 100–260 °C.  Figures 8 and 9 show comparative results for the two sensors with metal nanoparticles and table 4 summarizes the results for the different sensors in 500 ppm of H2 at 180 °C.  In particular table 4 shows that the palladium nanoparticles resulted in a sensor that has shorter response and recovery times as well as greater sensitivity.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the platinum of the Yu ’11 structure with palladium because as shown by Esfandiar or Uddin both platinum and palladium function to create sensitivity to hydrogen and  palladium would have been expected to show at least increased sensitivity compared to platinum for hydrogen sensing structures including graphene as taught by at least Esfandiar.  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ‘11 in view Esfandiar or Uddin as applied to claims 10 and 18 above in view of Xie and Lu ‘16, Sata or Yu ’17 (all as described above).  Yu ‘11 does not teach that the light absorbing layer is a transition metal chalcogenide.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the GaN absorption layer of Yu ’11 with the GaSe material of Lu ‘16, the MoS2 and/or the MoSe2 materials that Sata taught for the graphene Schottky barrier heterointerface or any of the transition metal chalcogenides taught for use with a graphene layer in a photodetector structure by Yu ’17 because of their large current ON-OFF ratio and an ON-current density and because such structures have been used to produce a photocurrent as taught by at least Lu ‘16 or Sata and the additional benefits taught by Yu ’17 for the graphene/MoTe2 combination.    Based on the breadth of the transition metal chalcogenide materials taught by Lu ’16, Sata and Yu ’17, and the fact that they are representative of the chalcogenide materials described by Xie with respect to materials used in photodetectors, one of ordinary skill in the art at the time the application was filed would have found the replacement of the GaN light absorbing layer of Yu ’11 with other known transition metal chalcogenides such as those in claim 11 that are not specifically taught by Lu ’16, Sata, Yang and Yu ’17 as an obvious modification of the Yu ’11 structure because of an expectation of similar behavior to the chalcogenides taught by Lu ’16, Sata, Xie and Yu ’17.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Carbon 2015, hereinafter called Zhu ‘15) in view of Xie and Lu (Scientific Reports 2016, hereinafter called Lu ‘16), Sata or Yu (Small 2017, hereinafter called Yu ’17) and further in view of Esfandiar as described above.  In the paper Zhu ‘15 teaches photo-induced selective gas detection based on reduced graphene oxide/Si Schottky diode.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the device includes a graphene layer (reduced graphene oxide), a light absorbing layer (nSi), and an electrode, which are stacked (the connection to the nSi layer of the device is shown as a backside connection so the device meets the stacked configuration requirement), wherein the graphene and the light absorbing are formed in a heterojunction structure (Schottky diode).   Figures 1-3 and their associated discussion show that when radiated with light a photocharge is generated and separated in the light absorbing layer and a photocurrent flows.  With respect to using the device for detection, at least figures 5(a)-5(c) and their associated discussion show the use of the device to detect the gases nitrogen dioxide, nitrogen monoxide and sulfur dioxide without application of a bias voltage.  Figure 3 and the paragraph bridging pages 140-141 include discussions on the Fermi shift due to doping of the device.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the light absorbing layer includes a Si semiconductor.  The abstract teaches that common combustible and/or toxic gases including CH4, O2, CO, NO2, NO, and SO2 were employed to evaluate the detection performance of such device.  The relationship between current response and gas flow rate, concentration, bias voltage as well as operating time was systematically studied, and the results indicated that the RGO/Si-based device is selective to gases like NO2 and NO.  The conclusion teaches that the RGO/n-Si diode developed in this study is of great potential in the field of gas detection and identification, moreover, further manipulation to the content and types of OFGs might extend the applications of such devices to the detection of special molecules.   Zhu does not teach that the light absorbing layer is a transition metal chalcogenide or that palladium is deposited on the surface of the graphene.  
In the paper Xie teaches photodetectors based on 2D layered materials.  Of relevance to the instant claims, photoconductors/phototransistors are described in section 1 of the paper.  Section 3.1 describes transition metal dichalcogenides including those listed in Table 1 on page 9 of the paper and described in sections 3.1.1 and 3.1.2 (MoS2, MoSe2, WS2, WSe2, MoTe2, HfS2, ReS2 and ReSe2).  Section 3.2 describes group IIIA, IVA, IVB and ternary metal chalcogenides including those listed in Table 2 on page 15 of the paper and described in sections 3.2.1, 3.2.2, 3.2.3 and 3.2.4 (GaS, GaSe, GaTe, In2Se3, InSe, SnS2, SnSe2, ZrS3, ZrSe3, HfS3 and HfSe3).  Table 3 gives data for some of these in combination with a graphene layer.  
In the paper Lu ‘16 teaches a graphene/GaSe nanosheet hybrid photodetector, in which GaSe nanosheets provide a favorable geometric link to the graphene conductive layer through van Der Waals force.  After a vacuum annealing process, a high gain exceeding 107 was obtained simultaneously with a dynamic response time of around 10 ms for both light on and off.  The high performance was attributed to the elimination of possible deep charge traps, most probably at the graphene/GaSe nanosheets interface.  This result demonstrates high photoconductive gain and fast photoresponse can be achieved simultaneously and a clean interface is the key to the high performance of these hybrid devices.  
In the paper Sata teaches a Schottky barrier heterointerface using graphene/MoSe2.  The paragraph bridging the columns of page 1 teaches that heterostructures that are held together by van der Waals (vdW) forces between the layered materials have been the subject of considerable interest in the fields of materials science and opto-electronics.  To that point, several layered materials had been developed and extensively studied.  Such materials included graphene, black phosphorous, transition metal dichalcogenides (TMDs), and hexagonal boron nitride.  Among these materials, heterostructures based on graphene and TMD have been found to exhibit functions that were previously not possible, including those of a vertical field-effect transistor, photocurrent generation, a spin-orbit proximity effect, and the ability to fabricate flexible devices.  Particularly, vertical field-effect transistors based on graphene/MoS2/metal heterostructures have been the subject of considerable attention mainly due to their large current ON-OFF ratio (103 to 105) combined with a large ON current density (>103A/cm2).  This level of performance would attract very high demand for electronics applications.  Given that the large current ON-OFF ratio is a result of the electric field modulation of the Schottky barrier height at the graphene/MoS2 interface, the precise tuning of the band alignment at the graphene/TMD interface is crucial in determining the level of performance.  To date, such devices have been fabricated using MoS2, which have an indirect band gap of around 1.3 eV in its bulk form.  Changing the chalcogen atom from sulfur to selenium significantly reduces the band gap (the indirect gap of MoSe2 is around 1.1 eV) and also changes the electron affinity.  Furthermore, MoSe2 exhibits better optical properties than MoS2.  These results point to MoSe2 being the better option for optoelectronics applications.  In addition, since MoSe2 has a smaller electron affinity than MoS2, under the assumption of Schottky–Mott rule, the Schottky barrier height at graphene/MoSe2 interface is expected to be larger than that of graphene/MoS2.  Therefore, a comparison of the Schottky barrier property of different TMD materials provides an insight into the vdW interface properties of a graphene/TMD heterostructure.  In this study, we fabricated a graphene/MoSe2/Ti vertical field-effect transistor with a graphene/MoSe2 vdW interface and studied its gate-tunable properties.  The first full paragraph on page 4 of the paper summarized the results of the paper as demonstrating a graphene/MoSe2/Ti vertical heterostructure with a large current ON-OFF ratio of 105 and an ON-current density >103A/cm2.  The results suggest the possible extension of the graphene/TMD vertical heterostructure with the use of different TMD materials with different band gaps and dielectric properties and, at the same time, having a large current modulation and driving current.  
In the paper Yu ’17 teaches near-infrared photodetectors based on MoTe2/graphene heterostructure with high responsivity and flexibility.  2D transition metal dichalcogenides (TMDCs) have attracted considerable attention due to their impressively high performance in optoelectronic devices.  However, efficient infrared (IR) photodetection has been significantly hampered because the absorption wavelength range of most TMDCs lies in the visible spectrum.  In this regard, semiconducting 2D MoTe2 can be an alternative choice owing to its smaller band gap ≈1 eV from bulk to monolayer and high carrier mobility.  A MoTe2/graphene heterostructure photodetector is demonstrated for efficient near-infrared (NIR) light detection.  The devices achieve a high responsivity of ≈970.82 A W-1 (at 1064 nm) and broadband photodetection (visible-1064 nm).  Because of the effective photogating effect induced by electrons trapped in the localized states of MoTe2, the devices demonstrate an extremely high photoconductive gain of 4.69 × 108 and detectivity of 1.55 × 1011 cm Hz1/2 W-1. Moreover, flexible devices based on the MoTe2/graphene heterostructure on flexible substrate also retains a good photodetection ability after thousands of times bending test (1.2% tensile strain), with a high responsivity of ≈60 A W-1 at 1064 nm at VDS = 1 V, which provides a promising platform for highly efficient, flexible, and low cost broadband NIR photodetectors (see the abstract and the last full paragraph on page 6 of the paper).  The first two paragraphs on page 2 of the paper teach that recent work has shown that the creation of a heterostructure consisting of graphene and TMDC can marry the high mobility of graphene with large yield of photocarriers in TMDC, resulting in enhanced photodetection efficiency.  Until that point, photodetection based on TMDCs/graphene heterostructures was mainly limited to the visible range because of the large bandgap of existing TMDCs (e.g., monolayer MoS2: ≈1.8 eV, MoSe2: 1.6 eV, WSe2: 1.6 eV, and WS2: ≈2.1 eV).  Moreover, the bandgap of most TMDCs largely depends on the number of layers and the change in thickness will dramatically affect photoresponsive spectrum range.  For example, monolayer MoS2 has photoluminescence peak energy at 1.9 eV (corresponding photoresponsive wavelength: ≈652 nm) while a six-layer MoS2 has photoluminescence peak energy at around 1.35 eV (corresponding photoresponsive wavelength: ≈918 nm).  In this regard, a new member of TMDCs family, MoTe2, would be a better choice as it has a bandgap that is almost independent of thickness.  Specifically, an indirect bandgap of ≈1.0 eV is observed in the bulk form, and a direct bandgap of 1.1 eV is found in monolayer MoTe2.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the silicon absorption layer of Zhu ’15 with the GaSe material of Lu ‘16, MoS2 and/or the MoSe2 materials that Sata taught for the graphene Schottky barrier heterointerface or any of the transition metal chalcogenides taught for use with a graphene layer in a photodetector structure by Yu ’17 because of their large current ON-OFF ratio and an ON-current density and because such structures have been used to produce a photocurrent as taught by at least Lu ‘16 or Sata and the additional benefits taught by Yu ’17 for the graphene/MoTe2 combination.  Based on the breadth of the transition metal chalcogenide materials taught by Lu ’16, Sata and Yu ’17, and the fact that they are representative of the chalcogenide materials described by Xie with respect to materials used in photodetectors one of ordinary skill in the art at the time the application was filed would have found the replacement of the silicon light absorbing layer of Zhu ’15 with other known transition metal chalcogenides such as those in claim 11 that are not specifically taught by Lu ’16, Sata and Yu ’17 as an obvious modification of the Yu ’11 structure because of an expectation of similar behavior to the chalcogenides taught by Lu ’16, Sata, Xie and Yu ’17.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a material such as palladium on the graphene layer because of its known ability to contribute to the detection of a gas such as hydrogen which Esfandiar clearly teaches as a gas that there is a need to measure and the teaching by Zhu ’15 that further manipulation to the content and types of OFGs might extend the applications of such devices to the detection of special molecules.  
Claims 1-3, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ‘15 in view of Yang, Zhang (Advanced Materials 2016), Esfandiar as described above, Yu ’11 as described above and Li, Liu, Luo or Yin.  In the paper Zhu ‘15 teaches photo-induced selective gas detection based on reduced graphene oxide/Si Schottky diode.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the device includes a graphene layer (reduced graphene oxide), a light absorbing layer (nSi), and an electrode, which are stacked (the connection to the nSi layer of the device is shown as a backside connection so the device meets the stacked configuration requirement), wherein the graphene and the light absorbing are formed in a heterojunction structure (Schottky diode).   Figures 1-3 and their associated discussion shows that when radiated with light a photocharge is generated and separated in the light absorbing layer and a photocurrent flows.  With respect to using the device for detection (claim 1), at least figures 5(a)-5(c) and their associated discussion show the use of the device to detect the gases nitrogen dioxide, nitrogen monoxide and sulfur dioxide without application of a bias voltage.  Figure 3 and the paragraph bridging pages 140-141 include discussions on the Fermi shift due to doping of the device.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the light absorbing layer includes a Si semiconductor.  Zhu does not teach that the light absorbing layer is selected from the group consisting of a GaN compound, a GaAs compound, a copper indium gallium selenide (CIGS) compound, a perovskite compound, and a black phosphorus or that the photocurrent response is indicative of an electron-giving or electron receiving electronic property of the compound in contact with the device.  
In the paper Yang studied the photo-response of a photodetector in different gas environments.  Layered GaS nanosheets have been attracting increasing research interests due to their highly anisotropic structural, electrical, optical, and mechanical properties, which are useful for many applications.  However, single-layer or few-layer GaS-based photodetectors have been rarely reported.  Here a few-layer GaS two-terminal photodetector with a fast and stable response has been fabricated.  It shows different photo-responses in various gas environments.  A higher photo-response (64.43 A W-1) and external quantum efficiency (EQE) (12 621%) is obtained in ammonia (NH3) than in air or oxygen (O2).  A theoretical investigation shows that the charge transfer between the adsorbed gas molecules and the photodetector leads to the different photo-responses.  The introduction of the paper teaches that two-dimensional (2D) materials have attracted significant attention from the scientific community, due to their potential exotic transport physics and prospects for various technological applications.  2D materials-based nanodevices in electronic fields allow possible further miniaturization beyond Moore's Law and they can serve as a high-mobility option applied to large-area and low-cost electronic devices.  Graphene is the most widely studied 2D material so far because of its unusual electrical, magnetic, optical and mechanical properties.  However, several problems remain with graphene due to absence of a bandgap, which is essential for many applications.  As analogues of graphene, layered transition metal dichalcogenides (TMDs) consisting of one layer of transition metal atoms (M) sandwiched between two layers of chalcogen atoms (X) have been regarded as promising materials.  Developing novel photodetectors is of significant importance in the progress of the optoelectronics field.  Among a crowd of various photodetectors, the low dimensional materials-based photodetectors are very attractive because of their compact size and ease of manipulation.  It is well known that low dimensional materials with large surface-to-volume ratio can yield higher photosensitivity than their bulk counterparts and the lifetime of photo-generated carriers is considerably prolonged because of charge separation.  Some TMDs layered material photodetectors have been developed and used in recent years, because of their easy to fabricate complex structures.  GaS nanosheet photodetectors made on SiO2/Si substrates and flexible polyethylene terephthalate (PET) substrates exhibit a photoresponsivity at 254 nm of up to 4.2 A W-1 and 19.2 A W-1, respectively, which is better than some other 2D-material based devices.  Others demonstrated ultrasensitive monolayer MoS2 phototransistors which showed a maximum external photoresponsivity of 880 A W-1 at a wavelength of 561 nm and a photo-response in the 400–680 nm range.  The high surface-to-volume ratio is also useful for new sensor materials which must exhibit selectivity to the analytes, rapid response and recovery, and sensitive transduction of the measured parameters without interference.  Field-effect transistor (FET) sensors based on multilayer MoS2 films exhibit a high sensitivity to NO with a detection limit of 0.8 ppm due to their large specific surface areas.  The MoS2 transistors with different thicknesses have been assessed for gas-sensing performances with exposure to NO2, NH3, and humidity in different conditions such as gate bias and light irradiation.  Considerable progress has been made for the fabrication of different layer-structured III–VI semiconductors in various forms via several techniques in a controlled manner, such as micromechanical cleavage, epitaxial growth, chemical vapor deposition, and liquid exfoliation.  Various high-quality GaS nanostructures as well as other kinds of GaS products have produced in a controlled synthesis via a simple vapor–solid method.  Among the III–VI group of semiconductor materials, GaS is one of the most important materials.  It has two different stoichiometries, i.e., GaS and Ga2S3.  It is well known that hexagonal GaS has layered structures with each layer consisting of a S–Ga–Ga–S repeating unit built by six-membered Ga3S3 rings.  Layered GaS, with an indirect bandgap of 2.5 eV, is more useful for applications in photoelectric devices, electrical sensors, and nonlinear optical applications, owing to its highly anisotropic structural, electrical, optical, and mechanical properties.  Doped GaS can be used for the fabrication of near-blue-light emitting devices.  The photoluminescence yield for thin films of GaS deposited on a GaAs substrate are higher than that of GaAs.  A single-sheet of GaS exhibits field-effect respective differential mobilities of ~0.1 cm2 V-1 s-1 along with good on/off current ratios in the range of ~104 to 105.  However, comparable single-layer or few-layer GaS-based photodetectors have been rarely reported.  This communication reported the design of few-layer GaS photodetectors.  The ultrathin GaS nanosheets mechanically exfoliated on a SiO2/Si substrate are characterized by atomic force microscopy (AFM) and Raman spectroscopy.  After deposition of Au electrodes, two-terminal photodetectors were fabricated (see figure 1 and its associated discussion in the paragraph bridging pages 2585-2586).  The fabricated GaS photodetector shows different photo-responses in various gas environments (see at least figures 4-5 and S4 and their associated discussion in the paragraph bridging pages 2585-2586).  It is noted that there is a distinction between the response to ammonia and oxygen depending on whether they donate electrons to or withdraw electrons from the GaS layer that is detectable in the photocurrent produced.  It has higher current on/off ratio, photo-response and EQE in an NH3 environment than in air or in O2.  The photo-response time is around 10 ms, and it still shows good stability after dozens of switching cycles.  The unique characteristics of prompt photoswitching, fast response time and good photoresponsivity from the GaS photodetector pave the way for the fabrication of multifunctional and high performance flexible photodetectors and gas sensors based on the layered semiconducting materials in the future (also see the conclusion).  
In the paper Zhang reviewed nanostructured materials for room temperature gas sensor.  Sensor technology has an important effect on many aspects in our society, and has gained much progress, propelled by the development of nanoscience and nanotechnology.  Current research efforts are directed toward developing high-performance gas sensors with low operating temperature at low fabrication costs.  A gas sensor working at room temperature is very appealing as it provides very low power consumption and does not require a heater for high-temperature operation, and hence simplifies the fabrication of sensor devices and reduces the operating cost.  Nanostructured materials are at the core of the development of any room-temperature sensing platform.  The most important advances with regard to fundamental research, sensing mechanisms, and application of nanostructured materials for room-temperature conductometric sensor devices were reviewed.  Particular emphasis was given to the relation between the nanostructure and sensor properties in an attempt to address structure–property correlations.  Finally, some future research perspectives and new challenges that the field of room-temperature sensors will have to address were also discussed.  Graphene based gas sensors are discussed starting on page 818.  In the paragraph bridging the columns of page 819, Zhang refers to figure 22 and teaches that the resistance changes of graphene on exposure to NO2 and NH3 are apparently different, revealing a different electronic interaction between graphene and the two gases.  The adsorption of electron-withdrawing NO2 molecules on graphene can result in the increase of the doping level in graphene and increases its conductance.  In contrast, NH3 behaves as an electron donor and reduces the carrier concentration in graphene, thus decreasing its conductance.  This sensing mechanism of graphene-based sensors is in analogy to that of CNTs sensors.  Similar to CNTs, the response of graphene is also greatly influenced by functionalization with other sensitizers such as nanoparticles and functional groups.  The sensing mechanism can also be ascribed to the spillover effect of metal nanoparticles or electronic interaction between metal oxide nanoparticles and graphene.  However, graphene is a complex material, as intra-sheet and inter-sheet electrical properties can influence the sensing mechanism.  In a recent paper, it was shown that the flow rate and film thickness can largely influence the sensor response of reduced graphene oxide to many gases.  In addition, in some cases, graphene sensors can exhibit a conversion between p-type and n-type conductivity during the sensing process.  Section 2.4.3 discusses graphene-based composite materials and their benefits relative to selectivity and response time (see the discussion starting in the paragraph bridging the columns of page 823).  In section 2.2.3 on pages 809-810, Zang discusses room-temperature gas sensing assisted by photoillumination and teaches that another interesting strategy to realize room-temperature sensing from metal oxides is by illuminating the sensor layer with ultraviolet (UV) photons.  The UV illumination (the energy which is comparable to or larger than the bandgap of semiconductors) can lead to enhancement of the material conductivity due to the generation of photocurrent that increases the number of free carriers within the device and photodesorption of surface species.  The photoexcitation not only enhances the sensor sensitivity, but also improves the sensor response and recovery speed.   
In the paper Li teaches high-performance, self-powered photodetectors based on Perovskite and graphene.  The abstract teaches that an ideal photodetector must exhibit a fast and widely tunable spectral response, be highly responsive, have low power consumption, and have a facile fabrication process.  In this paper, a self-powered photodetector with a graphene electrode and a perovskite photoactive layer is assembled for the first time.  The graphene electrode is prepared using a solution transfer process, and the perovskite layer is prepared using a solution coating process, which makes the device low cost.  Graphene can form a Schottky junction with TiO2 to efficiently separate/transport photogenerated excitons at the graphene/perovskite interface.  Unlike the conventional photovoltaic structure, in this photodetector, both photogenerated electrons and holes are transported along the same direction to graphene, and electrons tunneled into TiO2 are collected by the cathode and holes transported by graphene are collected by the anode; therefore, the photodetector is self-powered.  The photodetector has a broad range of detection, from 260 to 900 nm, an ultrahigh on−off ratio of 4 × 106, rapid response to light on−off (<5 ms), and a high level of detection of ∼1011 Jones.  The high performance is primarily due to the unique charge-transport property of graphene and strong light absorption properties of perovskite.  This work suggests a new method for the production of self-powered photodetectors with high performance and low power consumption on a large scale.  The paragraph bridging pages 42779-42780 teaches that p−n junction and Schottky junction photodetectors are capable of detecting light irradiation without an external power source and therefore have advantages in sensitivity and response speed.  Compared to p−n junction photodetectors with complicated structures, the Schottky junction phenomenon naturally exists in metals and semiconductor junction-based devices enabling the self-powered photodetectors to be facile-manufactured and cost effective.  For example, an investigator designed a graphene/silicon Schottky junction photodetector that exhibited a tunable responsivity of up to 435 mA W-1, a large on−off current ratio of 104, and a broad detection range of 400−900 nm.  A high-performance Schottky junction photodetector should use photoactive materials that have strong light absorption, electrodes with high carrier mobility, and an efficient charge separation between the photoactive materials and the electrodes.  The first two full paragraphs on page 42780 teach that organometal halide perovskites (CH3NH3PbX3, X = I, Br, Cl) have emerged as one of the most promising active materials for use in photodetectors over wide spectral ranges due to their strong and broadband light absorption, long diffusion length, and low binding energy of exciton.  However, typical perovskite photodetector devices are usually manufactured by evaporating electrodes directly onto perovskite films (metal−semiconductor−metal structure) or coating perovskite onto two-dimensional (2D) materials that are transferred onto SiO2/Si (FET structure).  These devices require an external power source and use gold as the electrode for enabling direct contact with perovskite materials, thus having poor stability for the reaction between the perovskite and metals.  Graphene is a promising material for photodetector applications owing to its ultrahigh mobility, conductivity, and stability, which are ideal properties for high-speed photodetection or communication.  However, the light absorption of monolayer graphene is limited (∼2.3%), and the photoresponsivity of pure graphene photodetectors is ultralow (∼10-3 A W-1).  To address these problems, quantum dots (PbS), 2D materials (WS2), organic semiconductors (organic dye), and inorganic−organic materials (perovskite) have been combined with graphene to enhance optical absorption.  For example, recent work had demonstrated that photodetectors can combine the high mobility of graphene with high-yield photocarriers of perovskite, resulting in ultrahigh responsivities, detectivities, and effective quantum efficiencies (EQEs).  
In the paper Liu teaches a highly efficient and air stable infrared photodetector based on a 2D layered graphene-black phosphorous heterostructure.  The presence of a direct band gap and high carrier mobility in few-layer black phosphorus (BP) offers opportunities for using this material for infrared (IR) light detection.  However, the poor air stability of BP and its large contact resistance with metals pose significant challenges to the fabrication of highly efficient IR photodetectors with long lifetimes.  This work demonstrates a graphene−BP heterostructure photodetector with ultrahigh responsivity and long-term stability at IR wavelengths.  In the device architecture, the top layer of graphene functions not only as an encapsulation layer but also as a highly efficient transport layer.  Under illumination, photoexcited electron−hole pairs generated in BP are separated and injected into graphene, significantly reducing the Schottky barrier between BP and the metal electrodes and leading to efficient photocurrent extraction.  The graphene−BP heterostructure phototransistor exhibits a long-term photoresponse at near-infrared wavelength (1550 nm) with an ultrahigh photoresponsivity (up to 3.3 × 103AW-1), a photoconductive gain (up to 1.13 × 109), and a rise time of about 4 ms.  Considering the thickness-dependent band gap in BP, this material represents a powerful photodetection platform that is able to sustain high performance in the IR wavelength regime with potential applications in remote sensing, biological imaging, and environmental monitoring.  he conclusion of page 36143 teaches that because the BP flakes exhibit large photon absorption over a broadband wavelength range, the graphene−BP heterostructure device exhibits not only broadband photodetection from the visible to IR wavelengths but also shows an ultrahigh photoresponsivity of ∼3.3 × 103 AW-1 at 1550 nm, which is 3046 times greater than those of previously reported photodetectors operating at the same wavelength.  Regardless of the BP thickness, the devices exhibit qualitatively similar behaviors in terms of device performance; however, higher photoresponses were obtained using thicker BP flakes.  In addition, the graphene−BP heterostructure photodetector shows a high photoconductive gain (1.13 × 109), an ultrafast charge transfer (41 fs), a polarization-dependent photocurrent response, and a long-term stability at 1550 nm.  The high performance of this graphene−BP heterostructure photodetector paves the way for potential applications in remote sensing, biological imaging, and environmental monitoring using 2D materials.  
In the paper Luo teaches a graphene/GaAs near-infrared photodetector enabled by interfacial passivation with fast response and high sensitivity.  A bilayer graphene/gallium arsenide (BLG/GaAs) Schottky junction based near infrared photodetector (NIRPD) was passivated to optimize its performance.  The as-fabricated NIRPD is highly sensitive to NIR illumination at zero bias voltage, with a detectivity of 2.88 X 1011, which is much higher than that without passivation (7.3 X 109 cm Hz1/2 W-1).  The corresponding responsivity is 5 mA W-1.  Additionally, the surface passivation can substantially increase both the response rate (rise/fall time r/f from 32/48 ms to 320/380 ns), and lift time.  It is expected that such a self-driven NIRPD with fast response and high detectivity will have great potential in the future optoelectronic devices.  
In the paper Yin teaches highly efficient graphene-based Cu(In, Ga)Se2 solar cells with large active area.  Two-dimensional graphene has tremendous potential to be used as a transparent conducting electrode (TCE), owing to its high transparency and conductivity. To date graphene films have been applied to several kinds of solar cells except the Cu(In, Ga)Se2 (CIGS) solar cell. In this work, we present a novel TCE structure consisting of a doped graphene film and a thin layer of poly(methyl methacrylate) (PMMA) to replace the ZnO:Al (AZO) electrode for CIGS. By optimizing the contact between graphene and intrinsic ZnO (i-ZnO), a high power conversion efficiency (PCE) of 13.5% has been achieved, which is among the highest efficiencies of graphene-based solar cells ever reported and approaching those of AZO-based solar cells. Besides, the active area of our solar cells reaches 45 mm2, much larger than other highly efficient graphene-based solar cells (>10%) reported so far. Moreover, compared with AZO-based CIGS solar cells, the total reflectance of the graphene-based CIGS solar cells is decreased and the quantum efficiency of the graphene-based CIGS is enhanced in the near infrared region (NIR), which strongly support graphene as a competitive candidate material for the TCE in the CIGS solar cell. Furthermore, the graphene/PMMA film can protect the solar cell from moisture, making the graphene-based solar cells much more stable than the AZO-based solar cells.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the silicon absorption layer of Zhu ’15 with the perovskite materials which Li teaches the use of in combination with graphene in a photodetector, the black phosphorous materials which Liu teaches the use of in combination with graphene in a photodetector, the GaAs material which Luo teach in combination with graphene in a photodetector, the CIGS materials which Yin teaches the use of in combination with graphene in a solar cell or the GaN materials which Yu taught in combination with graphene in a photodetector because of the properties taught by Li for the graphene/perovskite device, by Liu for the graphene/black phosphorous device, by Lu ’18, Luo for the graphene/GaAs devices, by Yin for the graphene/CIGS device or the use of the GaN material in a similar manner in a similar device as taught by Yu ‘11.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to use a platinum layer on the graphene layer of Zhu ‘15 as taught by Yu ‘11 because of its ability to allow the structure to detect hydrogen as taught by Yu ‘11.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to measure a change in the electrical property of the Zhu ’15 sensor and relate it to whether the gas is electron-giving (electron-donating) or electron-receiving (electron withdrawing) as taught by at least Yang and Zhang because Yang and Zhang show that there is a measurable difference in the response depending on that electrical property of the gas being sensed/exposed to the sensing material.  Also it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a light having an energy at or greater than the energy bandgap of the light absorbing layer of Zhu ’15 because as taught by Zhang, there is an expectation that use of such a light would both enhance the sensor sensitivity and the response and recovery speed as taught by Zhang.  
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.  In response to the claim changes, the rejection under 35 U.S.C. 112(b) has been withdrawn by examiner, a new rejection under 35 U.S.C. 112(b) has been applied against the claims and the rejections under 35 U.S.C 103 have substantially maintained.  The arguments are moot with respect to the withdrawn and new rejections.  
With respect to the argument that the claims as amended are not taught and/or obvious over the applied art because of the manner in which the claims were amended, examiner agrees that that is the case.  However, the claims as amended and in particular the claimed detecting sensor structure does not find support in the disclosure as originally filed.  This was explained above in the new rejection under 35 U.S.C. 112(a).  Thus while the arguments are technically correct, they are not persuasive with respect to the claims being patentable.  
Examiner has provided an example of claim language for the detecting senor structure that examiner considers to be supported by the originally filed disclosure: a detection sensor comprising a bottom electrode, a light absorbing layer directly disposed on the bottom electrode, an insulating layer disposed on a first portion of the light absorbing layer, a top electrode directly disposed on the insulating layer, and a graphene layer directly disposed on a second portion of the light absorbing layer to form a heterojunction therebetween and the graphene layer extending such that it is connected to the top electrode.  
To show that claims in which this detecting sensor language replaced the unsupported detecting sensor language would have been considered obvious, the previously applied obviousness rejections have been maintained.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to layered structure having one or more of a graphene layer, a semiconductor and/or transition metal chalcogenide layer and an electrode and their uses.   Of note is the Miao paper teaching that chemical doping of a graphene layer in a graphene/semiconductor heterojunction is known to change the power conversion efficiency of the junction.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797